FOR PUBLICATION

     UNITED STATES COURT OF APPEALS
          FOR THE NINTH CIRCUIT

ROSALINA CUELLAR DE OSORIO;             No. 09-56786
ELIZABETH MAGPANTAY; EVELYN
Y. SANTOS; MARIA ELOISA LIWAG;             D.C. No.
NORMA UY; RUTH UY,                      5:08-cv-00840-
             Plaintiffs-Appellants,        JVS-SH

v.

ALEJANDRO MAYORKAS, Director of
the United States Citizenship and
Immigration Services; JANET A.
NAPOLITANO, Secretary of the
Department of Homeland Security;
HILLARY RODHAM CLINTON,
Secretary of State,
               Defendants-Appellees.



TERESITA COSTELO and LORENZO P.         No. 09-56846
ONG, Individually and on Behalf of
All Others Similarly Situated,             D.C. No.
               Plaintiffs-Appellants,   8:08-cv-00688-
                                           JVS-SH
                 v.

JANET A. NAPOLITANO, Secretary of          ORDER
the Department of Homeland
Security; UNITED STATES
CITIZENSHIP AND IMMGRATION
2           CUELLAR DE OSORIO V. MAYORKAS

 SERVICES; ALEJANDRO MAYORKAS,
 Director of the United States
 Citizenship and Immigration
 Services; LYNNE SKEIRIK, Director
 of the National Visa Center;
 CHRISTINA POULOS, Acting Director,
 California Service Center, United
 States Citizenship and Immigration
 Services; HILLARY RODHAM
 CLINTON, Secretary of State,
                Defendants-Appellees.


    On Remand From The United States Supreme Court

                   Filed October 2, 2014

 Before: Alex Kozinski, Chief Judge, Harry Pregerson, M.
 Margaret McKeown, Kim McLane Wardlaw, William A.
 Fletcher, Raymond C. Fisher, Ronald M. Gould, Richard
 A. Paez, Johnnie B. Rawlinson, Milan D. Smith, Jr., and
            Mary H. Murguia, Circuit Judges.


                          ORDER

    In accordance with the Supreme Court’s opinion of June
9, 2014, in Scialabba v. Cuellar de Osorio, 134 S. Ct. 2191
(2014), as well as the resulting judgment, the judgment of the
United States District Court for the Central District of
California is AFFIRMED.

    This order serves as the mandate of the Court.